 



EXECUTION VERSION
STOCK PURCHASE AGREEMENT
among
A.L. INDUSTRIER A.S.,
AS WANGS FABRIK,
ALPHARMA INC.,
ALPHARMA (BERMUDA) INC.
and
ALPHARMA EURO HOLDINGS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I PURCHASE AND SALE
    1  
1.1 Sale of Shares
    1  
1.2 Purchase of Shares
    1  
1.3 The Closing
    2  
ARTICLE II REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER PARTIES
    2  
2.1 Organization — Seller Parties
    2  
2.2 Power; Authorization and Validity of Agreement
    3  
2.3 Shares
    3  
2.4 No Conflicts; Notices
    3  
2.5 Brokers’ and Finders’ Fees
    4  
2.6 Disclaimer of Warranties
    4  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES
    4  
3.1 Organization
    4  
3.2 Corporate Power, Authorization and Validity of Agreement
    5  
3.3 No Conflicts; Notices
    5  
3.4 Brokers’ and Finders’ Fees
    5  
3.5 Opinion of Financial Advisor
    5  
3.6 Disclaimer of Warranties
    6  
ARTICLE IV CONDUCT PENDING THE CLOSING
    6  
4.1 No Solicitation; Acquisition Proposals
    6  
4.2 Notice of Breach
    6  
ARTICLE V ADDITIONAL COVENANTS
    6  
5.1 Shareholder Approvals
    6  
5.2 Confidentiality
    7  
5.3 Publicity
    8  
5.4 Cooperation
    9  
ARTICLE VI CONDITIONS PRECEDENT
    9  
6.1 Conditions to Obligations of Each Party
    9  
6.2 Additional Conditions to Obligations of the Seller Parties
    9  
6.3 Additional Conditions to the Obligations of the Buyer Parties
    10  
ARTICLE VII POST-CLOSING PURCHASE PRICE ADJUSTMENT
    10  
7.1 Post-Closing Purchase Price Adjustment
    10  
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER; RELEASE
    11  
8.1 Termination
    11  
8.2 Effect of Termination
    12  
8.3 Amendment
    12  
8.4 Extension; Waiver
    12  
8.5 Release
    12  

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE IX INDEMNIFICATION
    13  
9.1 Indemnification by the Buyer Parties
    13  
9.2 Defense of Action
    14  
9.3 Arbitration
    14  
ARTICLE X GENERAL PROVISIONS
    14  
10.1 Survival
    14  
10.2 Notices
    14  
10.3 Interpretation
    15  
10.4 Counterparts
    16  
10.5 Entire Agreement; Assignment; Parties in Interest
    16  
10.6 Severability
    16  
10.7 No Waiver
    16  
10.8 Governing Law
    17  
10.9 Rules of Construction
    17  
10.10 Expenses
    17  
10.11 Further Assurances
    17  
10.12 Enforcement
    17  
10.13 Consent to Jurisdiction
    17  
10.14 Waiver of Jury Trial
    18  
10.15 Arm’s Length Transaction
    18  

2



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 13,
2006, is entered into by and among A.L. Industrier A.S., a public limited
liability company organized under the laws of Norway (“A.L. Industrier”), AS
Wangs Fabrik, a private limited liability company formed under the laws of
Norway and a wholly owned subsidiary of A.L. Industrier (“Wangs Fabrik,” and
together with A.L. Industrier, the “Seller Parties”), and Alpharma (Bermuda)
Inc., a Delaware corporation (“ABI”), Alpharma Euro Holdings Inc., a Delaware
corporation (“AEHI,” and together with ABI, the “Purchasers”), and Alpharma
Inc., a Delaware corporation (“Parent,” and together with the Purchasers, the
“Buyer Parties”). The Buyer Parties and the Seller Parties are each referred to
herein as a “Party,” and collectively, the “Parties.”
RECITALS
     WHEREAS, Wangs Fabrik is the owner of all of the issued and outstanding
shares of the Class B Common Stock, par value $0.20 per share (the “Shares”), of
Parent; and
     WHEREAS, Wangs Fabrik desires to sell to the Purchasers, and the Purchasers
desire to purchase from Wangs Fabrik, all of the Shares upon the terms and
subject to the conditions set forth in this Agreement; and
     WHEREAS, as a condition to and as an inducement to the Buyer Parties’
entering into this Agreement and incurring the obligations set forth herein,
concurrently with the execution and delivery of this Agreement, shareholders of
A.L. Industrier representing approximately 46% of the outstanding voting shares
of A.L. Industrier have entered into a voting agreement with Parent dated the
date hereof and in the form attached hereto as Exhibit A; and
     WHEREAS, capitalized terms not otherwise defined in this Agreement shall
have the respective meanings set forth on Exhibit B hereto.
     NOW, THEREFORE, in consideration of the premises and mutual promises and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
PURCHASE AND SALE
     1.1 Sale of Shares. Upon the terms and subject to the conditions of this
Agreement and for the consideration set forth herein, Wangs Fabrik hereby agrees
to sell, transfer, assign and deliver at the Closing to the Purchasers
11,872,897 Shares (appropriately adjusted to reflect the effect of any stock
splits, stock dividends or similar events affecting the Shares), free and clear
of any Liens (other than Liens arising from acts of the Buyer Parties or any
Person that was an Affiliate of the Buyer Parties prior to the Closing).
     1.2 Purchase of Shares. Upon the terms and subject to the conditions of
this Agreement, the Purchasers hereby agree to purchase the Shares at the
Closing for a per share

 



--------------------------------------------------------------------------------



 



purchase price of US $25.50 (appropriately adjusted to reflect the effect of any
stock splits, stock dividends or similar events affecting the Shares, the “Per
Share Price”) for an aggregate purchase price of US $302,758,873.50 (the
“Purchase Price”), as follows:
          (a) ABI shall purchase 2,968,224 shares for an aggregate price of US
$75,689,712, and
          (b) AEHI shall purchase 8,904,673 shares for an aggregate price of US
$227,069,161.50.
     1.3 The Closing.
          (a) Subject to the terms and conditions of this Agreement, the closing
of the purchase by the Purchasers of the Shares (the “Closing”) shall take place
(i) at the offices of Heller Ehrman LLP, Times Square Tower, 7 Times Square, New
York, New York 10036, at 10:00 a.m., local time, no later than on the Business
Day following the day on which the conditions set forth in Article VI shall have
been fulfilled or waived in accordance herewith (other than conditions that may
only be satisfied at the Closing) or (ii) at such other place, time or date as
the Parties agree in writing. The date on which the Closing occurs is
hereinafter referred to as the “Closing Date.”
          (b) At the Closing:
               (i) Wangs Fabrik shall deliver to the Purchasers the stock
certificate(s) representing the Shares being sold by Wangs Fabrik, duly endorsed
in blank or with separate medallion guaranteed notarized stock transfer powers
attached thereto (or such other guarantee as is acceptable to Parent’s transfer
agent) and signed in blank, together with all other instruments of transfer
necessary or appropriate to effect the transfer of the Shares to the Purchasers;
               (ii) the Buyer Parties shall deliver or cause to be delivered to
Wangs Fabrik payment by wire transfer of immediately available funds to an
account or accounts at a bank identified by Wangs Fabrik by written notice to
Parent at least one Business Day prior to the Closing Date an amount equal to
the Purchase Price; and
               (iii) the Parties shall deliver or cause to be delivered the
certificates and other documents required to be delivered pursuant to Article VI
hereof.
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER PARTIES
     The Seller Parties, jointly and severally, represent, warrant and covenant
to the Buyer Parties as follows:
     2.1 Organization — Seller Parties. A.L. Industrier is a public limited
liability company duly organized and validly existing under the laws of Norway.
Wangs Fabrik is a private limited liability company duly formed and validly
existing under the laws of Norway. Each Seller Party (a) has all requisite power
and authority to own, lease and operate its properties and to carry on

2



--------------------------------------------------------------------------------



 



its business as now being conducted, and (b) is duly qualified or licensed,
individually or in the aggregate, to do business in each jurisdiction in which
the properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification or license necessary, except in the
case of clause (b) where the failure to be so duly qualified or licensed has not
had and could not reasonably be expected to result in a material adverse effect
on the ability of either Seller Party to perform its obligations under, and
consummate the transactions contemplated by, this Agreement (a “Seller Material
Adverse Effect”). A.L. Industrier’s organizational number is 910 254 685. Wangs
Fabrik’s organizational number is 918 229 620.
     2.2 Power; Authorization and Validity of Agreement. Each Seller Party has
all requisite power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by the Seller Parties of this Agreement
and, subject to each Seller Party obtaining the Requisite Shareholder Approval,
the consummation by each of them of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Seller Parties.
This Agreement has been duly executed and delivered by each Seller Party and,
assuming the due execution and delivery hereof by the Buyer Parties, is a valid
and binding obligation of each Seller Party, enforceable against such Seller
Party in accordance with its terms (except insofar as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally, or by principles governing
the availability of equitable remedies).
     2.3 Shares. The Seller Parties are the record and beneficial owners of the
Shares. Wangs Fabrik has good and valid title to the Shares. The Shares are free
and clear of any Liens. Assuming the Buyer Parties have the requisite corporate
power and corporate authority to own the Shares, upon delivery to the Purchasers
at the Closing of certificates representing the Shares, duly endorsed by Wangs
Fabrik for transfer to the Purchasers, and upon Wang Fabrik’s receipt of the
Purchase Price in accordance with this Agreement and recordation of the transfer
of the Shares on Parent’s share register, good and valid title to the Shares
will pass to the Purchasers, free and clear of any Liens, other than Liens
arising from acts of the Buyer Parties or any Person that was an Affiliate of
the Buyer Parties prior to the Closing.
     2.4 No Conflicts; Notices.
          (a) The execution and delivery of this Agreement do not, and, subject
to the satisfaction of the conditions set forth in Sections 6.1 and 6.2 hereof,
the consummation of the transactions contemplated hereby will not, (i) violate
or conflict with any provision of the Company Certificate (firmaattest) or
Articles of Association (vedtekter) (the “Charter Documents”) of either Seller
Party, (ii) violate or conflict with any Law applicable to either Seller Party
or any of their properties, or (iii) result in any breach or violation of, or
constitute a default (with or without notice or lapse of time, or both) under,
or give rise to a right of termination, cancellation or acceleration of,
repurchase, prepayment or repayment or increased payments under, or result in
the loss or modification of any rights or benefits under, or result in the
creation of any Lien on any of the properties or assets of either Seller Party
pursuant to, or require any consent, approval, license, permit, order or
authorization (“Contract Consent”) of any party to, any Contract to which either
Seller Party is a party or by which any of their respective properties or assets
is bound, other than, in the case of (ii) and (iii) above, any such items that,

3



--------------------------------------------------------------------------------



 



individually or in the aggregate, have not had and are not reasonably likely to
have a Seller Material Adverse Effect.
          (b) No material consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality or antitrust
authority, domestic or foreign, or any stock exchange, quotation system or
similar entity or organization (“Governmental Entity”), is required by or with
respect to either Seller Party in connection with the execution and delivery of
this Agreement by the Seller Parties or the consummation by the Seller Parties
of the transactions contemplated hereby, except for (i) compliance with and
filings under Sections 13(a), 13(d) and 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder and applicable U.S. federal and state securities Laws and the
securities Laws of any foreign country or under the rules and regulations of any
stock exchange or quotation service, and (ii) mandatory and OTC-regulations in
Norway.
          (c) Neither of the Seller Parties is or will be required to give any
notice to any party to any Contract to which such Seller Party is a party or by
which any of its properties or assets is bound in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for such notices the failure of which to be made,
individually or in the aggregate, is not reasonably likely to cause a Seller
Material Adverse Effect.
     2.5 Brokers’ and Finders’ Fees. Neither Seller Party nor any of their
respective Affiliates has incurred or will incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any of
the transactions contemplated hereby, other than the fees and expenses of
certain of its advisors, with respect to which the Seller Parties shall be
solely liable.
     2.6 Disclaimer of Warranties. Except for the representations and warranties
specifically set forth in this Article II and in Section 10.13, neither Seller
Party makes any representation or warranty, express or implied, concerning the
Shares.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES
     The Buyer Parties, jointly and severally, represent, warrant and covenant
to the Seller Parties as follows:
     3.1 Organization. Each of the Buyer Parties (a) is a corporation duly
organized, validly existing and in good standing under the laws of Delaware,
(b) has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted, and (c) is
duly qualified or licensed and in good standing to do business in each
jurisdiction in which the properties owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or license
necessary, except in the case of clause (c) where the failure to be so duly
qualified or licensed and in good standing, individually or in the aggregate,
could not reasonably be expected to result in a material adverse effect on the
ability of

4



--------------------------------------------------------------------------------



 



the Buyer Parties to perform their obligations under, and consummate the
transactions contemplated by, this Agreement (a “Purchaser Material Adverse
Effect”).
     3.2 Corporate Power, Authorization and Validity of Agreement. The Buyer
Parties have all requisite corporate power and authority to enter into this
Agreement, to perform their obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Buyer Parties of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Buyer Parties. This Agreement has been duly executed and
delivered by the Buyer Parties and, assuming the due execution and delivery
hereof by the Seller Parties, is a valid and binding obligation of the Buyer
Parties, enforceable in accordance with its terms (except insofar as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).
The Board of Directors of Parent (the “Board of Directors”) has determined,
based upon the recommendation of the special committee of the Board of
Directors, that the purchase of the Shares by Parent or its designees pursuant
to this Agreement is advisable, fair to and in the best interests of Parent and
Parent’s public shareholders.
     3.3 No Conflicts; Notices. The execution and delivery of this Agreement do
not, and, subject to the satisfaction of the conditions set forth in
Sections 6.1 and 6.3 hereof, the consummation of the transactions contemplated
hereby will not, (a) violate or conflict with any provision of the Certificates
of Incorporation or Bylaws of the Buyer Parties, (b) violate or conflict with
any Law applicable to the Buyer Parties or the properties or assets of the Buyer
Parties, or (c) result in any breach or violation of, or constitute a default
(with or without notice or lapse of time, or both) under, or give rise to any
right of termination, cancellation or acceleration of, or result in the creation
of any Lien on any of the properties or assets of the Buyer Parties pursuant to,
or require any Contract Consent of any party to, any Contract to which the Buyer
Parties are a party or by which the properties or assets of the Buyer Parties
are bound, except, in the case of clauses (b) and (c) above, any such items
that, individually or in the aggregate, have not had and are not reasonably
likely to have a Purchaser Material Adverse Effect. No material consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is required by or with respect to the Buyer
Parties in connection with the execution and delivery of this Agreement by the
Buyer Parties or the consummation by the Buyer Parties of the transactions
contemplated hereby, except for compliance with and filings under applicable
U.S. federal and state securities Laws and the securities Laws of any foreign
country or under the rules and regulations of any stock exchange or quotation
service.
     3.4 Brokers’ and Finders’ Fees. None of the Buyer Parties nor any of their
Affiliates have incurred or will incur, directly or indirectly, any liability
for brokerage or finders’ fees or agents’ commissions or investment bankers’
fees or any similar charges in connection with this Agreement or any of the
transactions contemplated hereby, other than the fees and expenses of certain of
their advisors, with respect to which the Buyer Parties shall be solely liable.
     3.5 Opinion of Financial Advisor. The special committee of the Board of
Directors has received an opinion of Lazard Freres & Co. LLC to the effect that,
as of the date hereof, the

5



--------------------------------------------------------------------------------



 



Per Share Price (not including any post-closing purchase price adjustment) is
fair from a financial point of view to Parent.
     3.6 Disclaimer of Warranties. Except for the representations and warranties
specifically set forth in this Article III, the Buyer Parties make no
representation or warranty, express or implied.
ARTICLE IV
CONDUCT PENDING THE CLOSING
     4.1 No Solicitation; Acquisition Proposals.
          (a) The Seller Parties have ceased all, and will not engage in any,
discussions and/or negotiations (or otherwise enter into any agreement) with any
Persons directly or indirectly relating to the sale or other disposition of all
or a portion of the Shares, or the voting thereof (an “Alternate Transaction”).
The Seller Parties will not directly or indirectly through any officer,
director, employer, representative, agent, financial advisor or otherwise
solicit, initiate or encourage inquiries or proposals or offers from or provide
information to any Person regarding, or that could reasonably be expected to
result in, a proposal for an Alternate Transaction.
          (b) For the avoidance of doubt, the sale of the Shares to the
Purchasers pursuant to this Agreement shall not constitute an Alternative
Transaction.
     4.2 Notice of Breach. Each Party shall promptly give written notice to the
other Parties upon becoming aware of the occurrence or, to its knowledge,
impending or threatened occurrence, of any event that is reasonably likely to
cause or constitute a breach of any of such Party’s representations, warranties
or covenants under this Agreement, as applicable.
ARTICLE V
ADDITIONAL COVENANTS
     5.1 Shareholder Approvals.
          (a) A.L. Industrier shall, as promptly as practicable, and in no event
more than two business days after the date of this Agreement, issue a notice to
shareholders of A.L. Industrier in the form attached hereto as Exhibit C to
convene a meeting of its shareholders (the “Initial Shareholder Meeting”) which
shall be held no more than fourteen days after the date of such notice. A.L.
Industrier will use its commercially reasonable efforts to obtain the Requisite
Shareholder Approval required for the amendment of the Bylaws of A.L.
Industrier, adoption of this Agreement and consummation of the transactions
contemplated by this Agreement at the Initial Shareholder Meeting; provided,
however, if such Requisite Shareholder Approval is not obtained at the Initial
Shareholder Meeting, A.L. Industrier shall use its commercially reasonable
efforts to reconvene one or more meetings of its shareholders in order to obtain
the Requisite Shareholder Approval. The Board of Directors of A.L. Industrier
will recommend to the shareholders of A.L. Industrier the approval of the
amendment of the Bylaws of A.L. Industrier, adoption of this Agreement and
approval of any other matters needed for the consummation of

6



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement and will include such
recommendation in the notice to shareholders of A.L. Industrier for such
shareholder meeting.
          (b) A.L. Industrier and Wangs Fabrik shall as promptly as practicable
after the Requisite Shareholder Approval is obtained from the shareholders of
A.L. Industrier pursuant to subsection (a) above, issue a notice to shareholders
of Wangs Fabrik in the form attached hereto as Exhibit D to convene a meeting of
the shareholders of Wangs Fabrik which shall be held no more than fourteen days
after the date of such notice in order to obtain the Requisite Shareholder
Approval required for the amendment of the Bylaws of Wangs Fabrik, adoption of
this Agreement and consummation of the transactions contemplated by this
Agreement. A.L. Industrier, as sole shareholder of Wangs Fabrik, hereby
irrevocably and unconditionally agrees to vote as shareholder to approve the
amendment of the Bylaws of Wangs Fabrik, adoption of this Agreement and any
other matters needed for the consummation of the transactions contemplated by
this Agreement; provided that the shareholders meeting in A.L. Industrier has
approved the amendment of the Bylaws of A.L. Industrier, adoption of this
Agreement and any other matters needed for the consummation of the transactions
contemplated by this Agreement.
          (c) A.L. Industrier agrees to cause Wangs Fabrik to comply with its
obligations under this Agreement. Each of A.L. Industrier and Wangs Fabrik
hereby agrees to (i) act in good faith in order to effectuate and seek to
consummate the transactions contemplated by this Agreement, and (ii) use its
commercially reasonable efforts to cause its respective officers, directors and
representatives to fully cooperate with the Seller Parties in order to
effectuate and seek to consummate the transactions contemplated by this
Agreement.
          (d) Without limiting the generality of the foregoing, A.L.
Industrier’s and Wangs Fabrik’s obligations pursuant to this Section 5.1 will
not be affected by the commencement, public proposal, public disclosure or
communication to such party or its respective representatives of any Alternative
Transaction.
     5.2 Confidentiality.
          (a) Unless otherwise agreed to in writing by the Party disclosing (or
whose Representatives disclosed) Confidential Information (a “Disclosing
Party”), each Party receiving such disclosure (a “Receiving Party”), from and
after the date of this Agreement, shall, and shall cause its Controlled
Affiliates, directors, officers, employees and agents (such Persons with respect
to any Party are collectively referred to as such Party’s “Representatives”) to,
(i) keep all Confidential Information of the Disclosing Party confidential and
not disclose or reveal any such Confidential Information to any Person other
than those Representatives of the Receiving Party who need to know such
Confidential Information and who agree to be bound by this Section 5.2 and
(ii) not use Confidential Information of the Disclosing Party in any manner
detrimental to the Disclosing Party.
          (b) For purposes of this Section 5.2, “Confidential Information” of a
Party means all confidential or proprietary information about such Party that is
furnished by it or its Representatives to the other party or the other party’s
Representatives, regardless of the manner in which it is furnished, unless
(i) the Disclosing Party indicates otherwise in writing, (ii) the information
was or becomes generally available to the public other than as a result of a

7



--------------------------------------------------------------------------------



 



disclosure in violation of this paragraph by the Receiving Party or its
Representatives, (iii) the information was independently developed by the
Receiving Party or its Representatives without the use of any confidential
information provided by the Disclosing Party, (iv) the information was or
becomes available to the Receiving Party or its Representatives on a
non-confidential basis from a source other than the Disclosing Party, or (v) the
information was within the possession of the Receiving Party or any of its
Representatives prior to being furnished by or on behalf of the Disclosing
Party, provided, that, with respect to clauses (iv) and (v) above, the source of
such information was not, to the knowledge of the Receiving Party, bound by a
confidentiality agreement or other legal obligation of confidentiality in
respect thereof. Notwithstanding the foregoing, if the Receiving Party is
required (other than as a result of action taken by it or its Representatives
primarily for the purpose of causing such disclosure requirements to arise) in
any judicial or administrative proceeding or by any regulatory or judicial
authority or pursuant to any applicable Law (including the rules and regulations
of the Commission or of any securities exchange or association on which such
Receiving Party’s securities are traded) to disclose any Confidential
Information, then any disclosure of such information to the extent so required
shall not be prohibited by this paragraph; provided, that such disclosure shall
not affect a Receiving Party’s liability for a breach of its obligations in
accordance with the terms of the following two sentences. In such event, the
Receiving Party shall give the Disclosing Party prompt written notice of any
disclosure of Confidential Information pursuant to the immediately preceding
sentence, including the circumstances requiring such disclosure, which notice
shall be (to the extent permitted by any applicable judicial or administrative
order or applicable Law requiring such disclosure) delivered sufficiently prior
to such disclosure to permit the Disclosing Party to seek an appropriate
protective order or other relief. The Receiving Party agrees to reasonably
cooperate (and to cause each of its Representatives to cooperate) with the
Disclosing Party, at the Disclosing Party’s expense, in connection with
obtaining such protective order or other relief. Additionally, in the event that
disclosure of Confidential Information is required, whether or not protective
relief has been sought, the Receiving Party shall disclose only the minimum
amount of Confidential Information required to comply with the applicable legal
requirements compelling such disclosure.
     5.3 Publicity. The Buyer Parties and the Seller Parties will reasonably
cooperate with each other in connection with the issuance of mutually acceptable
press releases to be issued on or promptly after the date of this Agreement
announcing the transactions contemplated hereby. Each of the Parties agrees not
to, and to cause each of their respective Subsidiaries not to, issue, or cause
or permit to be issued, any press release or other public statement regarding
this Agreement or the transactions contemplated hereby without consulting with
the other Parties prior to making such release or statement, except, if, in the
judgment of the disclosing Party, such release or statement may be required by
Law (including the rules and regulations of the Commission) or by any securities
exchange or association on which such Party’s securities are traded (including
pursuant to any listing agreement), in which case the Party required to make the
release or announcement shall allow the other Party reasonable time to comment
on such release or announcement in advance of such issuance. Notwithstanding the
foregoing, (a) the Buyer Parties acknowledge and understand that the Seller
Parties will be required (i) to seek the Requisite Shareholder Approval and such
solicitations will be publicly disclosed, (ii) to amend A.L. Industrier’s
Schedule 13D, as amended, on file with the Commission (y) to disclose the
signing of this Agreement (with a copy of this Agreement attached as an exhibit
thereto) and (z)

8



--------------------------------------------------------------------------------



 



the closing of the transactions contemplated hereby, and (iii) to file a Form 4
with the Commission on behalf of A.L. Industrier to disclose the closing of the
transactions contemplated by this Agreement, and (b) the Seller Parties
acknowledge and understand that Parent will be required to file a current report
on Form 8-K to disclose (i) the signing of this Agreement (with a copy of this
Agreement attached as an exhibit thereto) and (ii) the closing of the
transactions contemplated hereby.
     5.4 Cooperation. Subject to the terms and conditions of this Agreement and
applicable Law, each of the Buyer Parties and each of the Seller Parties shall
use their commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things reasonably necessary, proper
or advisable to consummate and make effective the transactions contemplated by
this Agreement as soon as reasonably practicable, including such actions or
things as any other Party may reasonably request in order to cause any of the
conditions to such Party’s obligation to consummate the transactions
contemplated by this Agreement to be satisfied.
ARTICLE VI
CONDITIONS PRECEDENT
     6.1 Conditions to Obligations of Each Party. The respective obligations of
each of the Parties hereto to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of
each of the following conditions, any of which may be waived (to the extent such
condition may be validly waived by such Party), in writing, by agreement of the
Seller Parties and the Buyer Parties:
          (a) No Order. No Governmental Entity or court of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, decree, judgment, injunction or other order, whether
temporary, preliminary or permanent (each an “Order”) which is then in effect
and has the effect of prohibiting the consummation of the transactions
contemplated by this Agreement.
          (b) No Litigation. There shall not be any suit, action or proceeding
pending by any Governmental Entity challenging or seeking to restrain or
prohibit the consummation of the transactions contemplated by this Agreement.
          (c) Shareholder Consent. Each Seller Party shall have received the
Requisite Shareholder Approval.
     6.2 Additional Conditions to Obligations of the Seller Parties. The
obligations of the Seller Parties to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction at or prior to the Closing
of each of the following conditions, any of which may be waived, in writing, by
the Seller Parties:
          (a) Performance of Agreements; Accuracy of Representations and
Warranties. The Buyer Parties and Parent shall have performed and complied with
all of their covenants in this Agreement required to be performed and complied
with by them on or prior to the Closing. The representations and warranties of
the Buyer Parties set forth in this Agreement shall be true and correct in all
material respects (or in all respects in the case of any representation or
warranty

9



--------------------------------------------------------------------------------



 



that is qualified by its terms by a reference to a Purchaser Material Adverse
Effect or other concept of materiality) when made and on and as of the Closing
Date as if such representations and warranties were made on and as of the
Closing Date (except to the extent expressly made as of an earlier date, in
which case as of such date).
          (b) Officer’s Certificate. Each Seller Party shall have received a
certificate, dated as of the Closing Date, executed on behalf of each of Parent
and the Purchasers by an appropriate officer of each certifying that the
conditions specified in Section 6.2(a) have been fulfilled.
     6.3 Additional Conditions to the Obligations of the Buyer Parties. The
obligations of the Buyer Parties to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction at or prior to the Closing
of each of the following conditions, any of which may be waived, in writing, by
the Buyer Parties:
          (a) Performance of Agreements; Accuracy of Representations and
Warranties. The Seller Parties shall have performed and complied with all of the
covenants in this Agreement required to be performed and complied with by them
on or prior to the Closing. The representations and warranties of the Seller
Parties set forth in this Agreement shall be true and correct in all material
respects (or in all respects in the case of any representation or warranty that
is qualified by its terms by a reference to a Seller Material Adverse Effect or
other concept of materiality) when made and on and as of the Closing Date as if
such representations and warranties were made on and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such date).
          (b) Officers’ Certificate. The Buyer Parties shall have received a
certificate, dated as of the Closing Date, executed on behalf of each Seller
Party by appropriate officers thereof certifying that the conditions specified
in Section 6.3(a) have been fulfilled.
ARTICLE VII
POST-CLOSING PURCHASE PRICE ADJUSTMENT
     7.1 Post-Closing Purchase Price Adjustment.
          (a) In the event that, during the 12 month period following the date
hereof, (i) Parent announces its intention to enter into a transaction which
effects a Change in Control (as defined below), (ii) the Board of Directors
makes a recommendation that Parent should enter into a transaction which effects
a Change in Control, (iii) Parent enters into a definitive agreement to effect a
Change in Control, or (iv) a solicitation is made by a third party to purchase
substantially all of the outstanding shares of the Class A Common Stock, par
value $0.20 per share, of Parent (the “Class A Common Stock”), then upon
consummation of any transaction referred to in subsection (i), (ii), (iii) or
(iv), Parent shall pay to Wangs Fabrik or its successor a purchase price
increase in the amount of seventy-five percent (75%) of the increase (the
“Adjustment Amount”) in value between (i) the price per outstanding share of
Class A Common Stock paid in the Change in Control (taking into account any
stock dividends, issuances, splits, reverse splits, combinations,
recapitalizations, exchanges or distributions of the Class A Common Stock

10



--------------------------------------------------------------------------------



 



occurring after the Closing Date and prior to the Change in Control) or the cash
proceeds or the value of the securities received by the stockholders of Parent,
and (ii) the Per Share Price.
          (b) The Buyer Parties shall not be obligated to pay Wangs Fabrik any
purchase price increase in respect of any Change in Control, if any of the
events described in subsections (i), (ii) or (iii) of Section 7.1(a) occur more
than 12 months after the date hereof.
          (c) Parent shall send notice to the Seller Parties of the effective
date of any Change in Control and any payment required to be made to Wangs
Fabrik pursuant to subsection (a) above no later than the effective date of such
event. In addition, Parent shall make the required payment simultaneously with
the effective date of such Change in Control, in immediately available funds by
wire transfer to Wangs Fabrik’s bank account as directed in writing by Wangs
Fabrik at such time. Parent shall provide the Seller Parties with any
documentation relating to the determination of the amount of the post-closing
purchase price adjustment reasonably requested by the Seller Parties.
          (d) As used herein, “Change in Control” shall mean, in respect of
Parent, the following events, whether effected directly or indirectly through
one or a series of transactions: (i) the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act ) of (A) legal or beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of all or substantially all of the
Class A Common Stock, or (B) ownership of all or substantially all of the assets
of Parent and its Subsidiaries, but only if Parent subsequently distributes pro
rata the cash proceeds from such sale to the stockholders of Parent; provided,
however, Parent will be obligated to pay Wangs Fabrik or its successor the
post-closing purchase price adjustment payable pursuant to Section 7.1(c) for
such asset sale if one of the events described in subsections (i), (ii),
(iii) or (iv) of Section 7.1(a) regarding such asset sale occur within the time
period set forth in Section 7.1(a) and the subsequent pro rata distribution of
the cash proceeds from such sale to the stockholders of Parent occurs within six
months of the one year anniversary of the Closing Date; or (ii) a merger,
consolidation or other reorganization of Parent with an unaffiliated entity in
which the shareholders of Parent prior to such merger, consolidation or
reorganization receive cash or securities of another Person and as a result own
less than 50% of the combined entity.
          (e) In the event that in a Change in Control of Parent the
stockholders of Parent receive securities of an unaffiliated entity as
consideration in the Change in Control transaction, then the post-closing
purchase price adjustment payable pursuant to Section 7.1(c) shall be paid to
Wangs Fabrik and shall consist of the same securities of the unaffiliated entity
with a value on the effective date equal to the Adjustment Amount.
ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER; RELEASE
     8.1 Termination. This Agreement may be terminated:
          (a) at any time prior to the Closing, by mutual written agreement of
the Seller Parties and the Buyer Parties;

11



--------------------------------------------------------------------------------



 



          (b) at any time prior to the Closing by the Buyer Parties, (i) if the
Seller Parties shall have breached in any material respect any of their
covenants in Article V or if either Seller Party breached any of its
representations, warranties or covenants in Article II, in each case, which
breach would result in a failure of a condition set forth in Section 6.3(a) to
be satisfied, and such breach continues for a period of 30 days after written
notice of the breach is given to the Seller Parties by the Buyer Parties, or
(ii) either of the Seller Parties shall have breached any of its respective
obligations pursuant to Section 4.1;
          (c) at any time prior to the Closing by either Seller Party, if any
Buyer Party shall have breached in any material respect any of its
representations, warranties or covenants in Articles III, IV or V and such
breach continues for a period of 30 days after written notice of the breach is
given to the Buyer Parties by either Seller Party; and
          (d) at any time after June 13, 2007 (the “Outside Date”), by either
Parent or Wangs Fabrik if the Closing shall not have occurred on or before such
date; provided, however, that the right to terminate this Agreement under this
clause (d) shall not be available to Wangs Fabrik, on the one hand, or Parent,
on the other hand, if the failure of the Closing to occur prior to such date was
a result of (i) in the case of Wangs Fabrik, any breach by either Seller Party
of any of the representations, warranties, covenants or agreements of any Seller
Party contained in this Agreement, or (ii) in the case of Parent, any breach by
any Buyer Party of any of their representations, warranties, covenants or
agreements contained in this Agreement; provided further, that Parent may
terminate this Agreement in its sole discretion at any time prior to the Outside
Date if the Seller Parties have failed to obtain the Requisite Shareholder
Approval at the Initial Shareholder Meeting or any subsequently convened
shareholders' meeting.
     8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of the Parties hereto, unless
such termination results from (a) the willful breach by a Party hereto of any of
its representations or warranties set forth in this Agreement or (b) the breach
by any Party hereto of its covenants set forth in this Agreement, and except as
set forth in Section 10.10; provided, that the provisions of this Section 8.2
and Article IX shall remain in full force and effect and survive any termination
of this Agreement.
     8.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties.
     8.4 Extension; Waiver. The Parties may (a) extend the time for the
performance of any of the obligations or other acts of the other Parties,
(b) waive any inaccuracies in the representations and warranties contained in
this Agreement or in any document delivered pursuant to this Agreement, or
(c) waive compliance with any of the agreements or conditions contained in this
Agreement to be performed by the other Party. Any agreement on the part of a
Party to any such extension or waiver shall be valid only if set forth in an
instrument in writing, signed on behalf of such extending or waiving Party. The
failure of any Party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of those rights.

12



--------------------------------------------------------------------------------



 



     8.5 Release. Except for the obligations of the Parties to each other
arising from this Agreement and the transactions contemplated hereby, and
pursuant to that certain lease agreement between A.L. Industrier, as landlord,
and Apothekernes Laboratorium AS, as tenant, dated September 28, 1994, as
amended, related to the production facilities in Norway, effective upon the
Closing, each Party on behalf of itself and its respective Representatives,
Affiliates, successors and assigns (such Party, the “Releasing Party”) shall
fully and unconditionally remise, release and forever discharge and shall be
deemed to have fully and unconditionally remised, released and forever
discharged each other Party and its Representatives, Affiliates, successors and
assigns (such other Party, the “Released Party”) of and from any and all claims
which the Releasing Parties, or any of them, now have, ever had, or at the
Closing may have, or hereafter can, shall or may have, against the Released
Parties, or any of them, for, upon or by reason of any matter, cause or thing
whatsoever, from the beginning of time through the Closing Date.
ARTICLE IX
INDEMNIFICATION
     9.1 Indemnification by the Buyer Parties.
          (a) The Buyer Parties covenant and agree, on the terms and subject to
the limitations set forth in this Agreement, from and after the Closing, to
indemnify, defend and hold harmless the Seller Parties, and the Seller Parties’
officers, directors, employees and agents (collectively, the “Indemnified
Parties”), from and against its reasonable attorneys’ fees, accounting fees,
experts’ fees and costs of suit (collectively, “Losses”) relating to or
resulting from any suit, action or proceeding (“Claim”) brought by a holder of
the Class A Common Stock of Parent (“Class A Stockholder”) against the
Indemnified Parties that is based, in whole or in part, on allegations that the
special committee of the Board of Directors, the Board of Directors or the
officers of Parent took actions, or did not take actions, in connection with
this Agreement or the transactions contemplated hereby that resulted in damages
to Parent or the Class A Stockholders; provided, however, that (i) under no
circumstances shall the Buyer Parties have any obligation to indemnify the
Indemnified Parties from or against any Losses arising from any breach of a duty
owed by any Indemnified Party to the Class A Stockholders; and (ii) under no
circumstances shall the Buyer Parties have any obligation to indemnify the
Indemnified Parties with respect to any claim between the Buyer Parties and any
Indemnified Party. The Buyer Parties’ duty to indemnify shall not arise until
the Claim has been (x) resolved by a final adjudication determining that the
special committee of the Board of Directors, the Board of Directors or the
officers of Parent is liable for damages to the Class A Stockholders for such
special committee’s, Board of Directors’ or officers’ actions, or inactions, in
connection with this Agreement or the transactions contemplated hereby (which
final adjudication also holds that the Indemnified Party does not have any
liability to the Class A Stockholders arising from any breach of a duty owed by
any Indemnified Party to the Class A Stockholders) or (y) settled by execution
of a definitive Settlement Agreement. The Parties agree that in the event that
the Claim is settled, the Buyer Parties will have no duty to indemnify or
reimburse any Indemnified Party for any amount of such settlement that is
attributable to any Claim (or part thereof) for which the Buyer Parties have no
duty to indemnify the Indemnified Party. The Parties shall attempt in good faith
to agree upon a proper allocation of the settlement amount and of any Losses. If
the Parties are unable to resolve such a dispute amicably, it shall be resolved
by binding arbitration in accordance with Section 9.3 after the settlement has
been reached.

13



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein, nothing herein shall
be construed as requiring any Party to settle any Claim.
          (b) The Seller Parties acknowledge and agree that following the
Closing, the sole and exclusive remedy of the Indemnified Parties with respect
to any and all claims for monetary damages relating to this Agreement and the
transactions contemplated hereby (other than claims of, or causes of action
arising from, fraud, or to enforce the Indemnified Parties’ rights under this
Article IX) shall be pursuant to the indemnification provisions set forth in
this Article IX and subject to the limitations set forth in Section 9.1(c).
          (c) In no event shall the aggregate liability of the Buyer Parties to
indemnify the Indemnified Parties against Losses under this Section 9.1 exceed
US $2,000,000.
     9.2 Defense of Action. Subject to the reimbursement provisions of this
Article IX, each party shall be responsible for its own defense of any Claim.
     9.3 Arbitration. All disputes related to Section 9.1(a) shall be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one arbitrator appointed in accordance with the said Rules, who shall be
admitted to the New York bar and have significant experience in the practice of
the law of the State of New York. The place of arbitration shall be New York,
NY. The language of the arbitration shall be English. The Parties hereby agree
that, in addition to remedies provided by law, the arbitral tribunal shall have
the power to award equitable remedies (including, but not limited to, specific
performance), but shall not have the power to award punitive or other exemplary
damages. The prevailing disputant in any arbitration shall be awarded its
reasonable attorneys’ fees and costs as determined by the arbitrator.
ARTICLE X
GENERAL PROVISIONS
     10.1 Survival. The representations and warranties shall not survive the
Closing except that those set forth in Sections 2.2, 2.3 and 3.2 shall survive
the closing indefinitely. The Buyer Parties’ indemnification obligations to the
Indemnified Parties set forth in Section 9.1 hereof shall survive the Closing
without limitation. The covenants and agreements made by each Party in this
Agreement will not survive the Closing unless otherwise contemplated by their
terms.
     10.2 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered by hand or by a reputable
international overnight delivery service, or sent via facsimile, with
confirmation of receipt, to the Parties at the following address or at such
other address for a party as shall be specified by notice hereunder:
if to A.L. Industrier or Wangs Fabrik, to:
A.L. Industrier ASA
Post Box 158 Skøyen
N-0212 OSLO NORWAY
Facsimile: (+47) 22 52 39 61
Attention: Mr. Stein Aukner

14



--------------------------------------------------------------------------------



 



with a copy to (which shall not constitute notice hereunder):
Wiersholm, Mellbye & Bech, advokatfirma AS
Ruseløkkveien 26, P.O.Box 1400 Vika
N-0115 OSLO, NORWAY
Facsimile: (+47) 210 210 01
Attention: Ståle Gjengset, Advokat
with a copy to (which shall not constitute notice hereunder):
Heller Ehrman LLP
Times Square Tower
7 Times Square
New York, New York 10036
Facsimile: (212) 703-8942
Attention: Kevin T. Collins, Esq.
if to Parent and the Purchasers, to:
Alpharma Inc.
One Executive Drive
Fort Lee, New Jersey 07024
Facsimile: (201) 592-1481
Attention: Secretary
with a copy to (which shall not constitute notice hereunder):
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile: (212) 751-4864
Attention: Charles M. Nathan, Esq.
     Any such notice shall be deemed to have been given (a) upon actual
delivery, if delivered by hand, (b) on the next Business Day following deposit
of such notice, properly addressed with carriage prepaid, with a reputable
international overnight delivery service or on the second Business day if such
delivery is to a foreign address or (d) upon sending such notice, if sent via
facsimile, with confirmation of receipt.
     10.3 Interpretation. When a reference is made in this Agreement to
Exhibits, Articles or Sections, such reference shall be to an Exhibit, Article
or Section to this Agreement unless otherwise indicated. The words “include,”
“includes,” “included” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.” The words “close of
business” shall be deemed to mean 5:00 PM, New York City time, on the date
specified. The words “hereof”, “herein” and “hereunder” and words of similar
import when used

15



--------------------------------------------------------------------------------



 



in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The words “date hereof” shall refer to
the date of this Agreement. The term “or” is not exclusive. The word “extent” in
the phrase “to the extent” shall mean the degree to which a subject or other
such thing extends, and such phrase shall not mean simply “if” unless the
context in which such phrase is used shall dictate otherwise. The words “shall”
and “will” are used interchangeably and shall be deemed to have the same
meaning. The pronouns used and definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. The table
of contents and Article and Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement, any reference to a Party’s
“knowledge” means, (i) in the case of either Seller Party, the actual knowledge
of any of the executive officers or directors of A.L. Industrier, and (ii) in
the case of the Buyer Parties, the actual knowledge of any of the executive
officers and directors of the Buyer Parties. Any reference in this Agreement to
a Person shall be deemed to be a reference to such Person and any successor (by
merger, consolidation, transfer or otherwise) to all or substantially all its
assets.
     10.4 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties hereto and delivered to the other Parties hereto, it being
understood that all Parties hereto need not sign the same counterpart.
     10.5 Entire Agreement; Assignment; Parties in Interest. This Agreement, the
voting agreements entered into in connection with the transactions contemplated
hereby and the documents and instruments and other agreements specifically
referred to herein or delivered pursuant hereto, including the Exhibits,
(a) constitute the entire agreement among the Parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the Parties hereto with respect to the subject
matter hereof, (b) except as set forth in Section 8.5, are not intended to
confer upon any other Person any rights or remedies hereunder, and (c) shall not
be assigned by operation of Law or otherwise.
     10.6 Severability. If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other Persons or
circumstances will be interpreted so as reasonably to effect the intent of the
Parties hereto. The Parties hereto further agree to negotiate in good faith to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such illegal, void or unenforceable provision.
     10.7 No Waiver. No failure or delay on the part of any Party in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or agreement herein, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right.

16



--------------------------------------------------------------------------------



 



     10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to the
principles of conflicts of law thereof).
     10.9 Rules of Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.
     10.10 Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby (including the fees and expenses of its
advisers, accountants, legal counsel, brokers and finders) shall be paid by the
Party incurring such expense. In the event of any action, suit or proceeding, at
law or in equity, among the Parties relating to the enforcement of the Parties’
rights and obligations under or in respect of this Agreement, the Party that
prevails in such action, suit or proceeding shall be entitled to reimbursement
from the non-prevailing Party of its costs and expenses reasonably incurred
relating to such enforcement; provided, that in the event such Party prevails on
some but not all issues in such action, suit or proceeding, then the costs and
expenses between the Parties shall be allocated in proportion to damages, and if
damages are not an appropriate measure, as the court may determine.
     10.11 Further Assurances. If, at any time after the Closing, any further
action is necessary or desirable to carry out the purposes of this Agreement
with respect to the transactions consummated at such Closing and to vest the
Purchasers with full title to the Shares delivered at the Closing, each Party
shall, upon the request and at the expense of the other Party, and without
further consideration, execute and deliver such other instruments of conveyance
and transfer, fully cooperate with the requesting party and take such other
actions as the requesting Party reasonably may request.
     10.12 Enforcement. Each Party acknowledges that money damages would be both
incalculable and an insufficient remedy for any breach of this Agreement by such
Party or its representatives and that any such breach would cause the other
Party irreparable harm. Accordingly, each Party agrees that, in the event of any
breach or threatened breach of this Agreement by a Party or its representatives,
the other Party, in addition to any other remedies at law or in equity it may
have, shall be entitled, without the requirement of posting a bond or providing
a cross-undertaking in damages or other security, to equitable relief, including
injunctive relief and an order for specific performance.
     10.13 Consent to Jurisdiction. Each Party will submit to the exclusive
jurisdiction of any federal or state court located in the State of New York
having subject matter jurisdiction with respect to any dispute that arises out
of this Agreement. Each Party irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transaction contemplated hereby in (a) the Supreme
Court of the State of New York, New York County, or (b) the United States
District Court for the Southern District of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in

17



--------------------------------------------------------------------------------



 



an inconvenient forum. Each Seller Party has appointed CT Corporation System,
located at 1633 Broadway, New York, New York 10019, as its authorized agent
(“Authorized Agent”) upon whom process may be served in any such action arising
out of or based on this Agreement or the transactions contemplated hereby which
may be instituted in any New York court by Buyer Parties. Such appointment shall
be irrevocable. Each Seller Party represents and warrants that the Authorized
Agent has agreed to act as such agent for service of process and agrees to take
any and all action, including the filing of any and all documents and
instruments, that may be necessary to continue such appointment in full force
and effect as aforesaid. Service of process upon the Authorized Agent and
written notice of such service to the Seller Parties shall be deemed, in every
respect, effective service of process upon the Seller Parties.
     10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.
     10.15 Arm’s Length Transaction. The Parties acknowledge that this Agreement
and the transactions contemplated hereby are the result of arm’s length
negotiations between the Buyer Parties and the Seller Parties.
Signature page follows.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Stock Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the date first written above.

              ALPHARMA (BERMUDA) INC.   A.L. INDUSTRIER A.S.
 
           
By:
  /s/ Oystein Flingtorp   By:   /s/ Einar W. Sissenar/Stein Aukner
 
            Name: Oystein Flingtorp   Name: Einar W. Sissenar/Stein Aukner
Title: President   Title: Chairman/Authorized Signatory
 
            ALPHARMA EURO HOLDINGS INC.   AS WANGS FABRIK
 
           
By:
  /s/ Oystein Flingtorp   By:   /s/ Einar W. Sissenar/Stein Aukner
 
            Name: Oystein Flingtorp   Name: Einar W. Sissenar/Stein Aukner
Title: President   Title: Chairman/Authorized Signatory
 
            ALPHARMA INC.        
 
           
By:
  /s/ D.J. Mitchell        
 
            Name: D.J. Mitchell         Title: President & CEO        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF VOTING AGREEMENT

 



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
     This VOTING AGREEMENT, dated as of December 13, 2006 (the “Agreement”), is
entered into by and between Alpharma Inc., a Delaware corporation (the
“Purchaser”) and the shareholders of A.L. Industrier A.S., a public limited
liability company organized under the laws of Norway (“A.L. Industrier”), whose
signatures appear on the signature page to this Agreement and who jointly own
approximately 46% of the outstanding voting shares of A.L. Industrier (the
“Principal Shareholders”).
W I T N E S S E T H:
     WHEREAS, the Purchaser, A.L. Industrier and AS Wangs Fabrik, a private
limited liability company formed under the laws of Norway and wholly owned
subsidiary of A.L. Industrier (“Wangs Fabrik”), propose to enter into a Stock
Purchase Agreement dated as of the date hereof (as the same may be amended from
time to time, the “Stock Purchase Agreement”; capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to them in the Stock
Purchase Agreement), which provides, upon the terms and subject to the
conditions thereof, for the purchase by the Purchaser or the Purchaser’s
Subsidiary designees of 11,872,897 shares of the Class B Common Stock, par value
$0.20 per share, of the Purchaser (the “Class B Common Stock”) from Wangs Fabrik
(the “Transaction”); and
     WHEREAS, the Transaction is a sale of substantially all of the assets of
A.L. Industrier, so the Requisite Shareholder Approval is required to consummate
the Transaction; and
     WHEREAS, as of the date hereof, each Principal Shareholder owns
beneficially or of record or has the power to vote, or direct the vote of, the
number of A shares, par value NOK 1 per share, of A.L. Industrier, and B shares,
par value NOK 1 per share, of A.L. Industrier (collectively with the A shares,
the “A.L. Industrier Stock”) as set forth opposite such Principal Shareholder’s
name on Exhibit A hereto (all such A.L. Industrier Stock and any shares of A.L.
Industrier Stock of which ownership of record or beneficially or the power to
vote is hereafter acquired by such Principal Shareholder prior to the
termination of this Agreement being referred to herein as the “Principal
Shareholder’s Shares”); and
     WHEREAS, as a condition to the willingness of the Purchaser to enter into
the Stock Purchase Agreement, the Purchaser has requested that the Principal
Shareholders enter into this Agreement, and, in order to induce the Purchaser to
enter in to the Stock Purchase Agreement, the Principal Shareholders have agreed
to enter into this Agreement solely in each Principal Shareholder’s capacity as
a shareholder of A.L. Industrier; and
     WHEREAS, this Agreement shall be of no force and effect until and unless
the Stock Purchase Agreement is executed and delivered by the parties thereto.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements and covenants set forth herein and in the Stock Purchase Agreement
and for other

 



--------------------------------------------------------------------------------



 



good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
ARTICLE I
TRANSFER AND VOTING OF SHARES
     SECTION 1.01 Transfer of Shares. Each Principal Shareholder shall not,
directly or indirectly, until the earlier of the termination of this Agreement
or the receipt of the Requisite Shareholder Approval (a) sell, pledge, encumber,
assign, transfer, grant an option with respect to or otherwise dispose of any or
all of such Principal Shareholder’s Shares or any interest in such Principal
Shareholder’s Shares, (b) deposit any of such Principal Shareholder’s Shares or
any interest in such Principal Shareholder’s Shares into a voting trust or enter
into a voting agreement or arrangement with respect to any of such Principal
Shareholder’s Shares or grant any proxy or power of attorney with respect
thereto (other than as contemplated herein), or (c) enter into any contract,
commitment, option or other arrangement or undertaking with respect to the
direct or indirect acquisition or sale, assignment, pledge, encumbrance,
transfer, option with respect to, or other disposition of any of such Principal
Shareholder’s Shares. Notwithstanding the provisions in the previous sentence,
prior to the Closing Date, each Principal Shareholder may transfer, sell,
exchange, pledge or otherwise dispose of or encumber, such Principal
Shareholder’s Shares to any Affiliate of such Principal Shareholder, provided
that each such transferee or assignee, prior to the completion of the transfer,
sale, exchange, pledge or encumbrance, shall have executed documents assuming
all of the obligations of the Principal Shareholder under this Agreement with
respect to the transferred securities. Furthermore, each Principal Shareholder
undertakes to act in good faith in order to effectuate and seek to consummate
the transactions contemplated by the Stock Purchase Agreement and this
Agreement.
     SECTION 1.02 Vote in Favor of the Transaction. Each Principal Shareholder,
solely in such Principal Shareholder’s capacity as a shareholder of A.L.
Industrier, agrees to vote (or cause to be voted) all of such Principal
Shareholder’s Shares at any meeting of the shareholders of A.L. Industrier or
any adjournment thereof, and in any action by written consent of the
shareholders of A.L. Industrier (whether held directly or beneficially and
whether now owned or hereafter acquired) (i) in favor of the adoption of the
Stock Purchase Agreement and approval of the Transaction, and in favor of the
other transactions contemplated by the Stock Purchase Agreement, (ii) in favor
of an amendment to the Bylaws of A.L. Industrier as set forth in Exhibit E to
the Stock Purchase Agreement, and (iii) in favor of any other matter directly
relating to the consummation of the transactions contemplated by the Stock
Purchase Agreement. If a Principal Shareholder is the beneficial owner, but not
the record holder, of such Principal Shareholder’s Shares, such Principal
Shareholder agrees to take all commercially reasonable actions necessary to
cause the record holder and any nominees to vote all of such Principal
Shareholder’s Shares in accordance with the foregoing provisions.
     SECTION 1.03 Alternate Transaction. Each Principal Shareholder agrees it
will not engage in any discussions and/or negotiations (or otherwise enter into
any agreement) with any persons directly or indirectly relating to the sale or
other disposition of all or a portion of the Shares, or the voting thereof (an
“Alternate Transaction”). Each Principal Shareholder agrees on

A-2



--------------------------------------------------------------------------------



 



behalf of itself and its officers, directors, employers, representatives,
agents, and financial advisors it will not otherwise solicit, initiate or
encourage inquiries or proposals or offers from or provide information to any
person regarding, or that could reasonably be expected to result in, a proposal
for an Alternate Transaction. Each Principal Shareholder agrees it will vote its
Shares against any Alternate Transaction.
     SECTION 1.04 Effectiveness of Agreement; Termination. The respective rights
and obligations of the parties hereto under this Agreement are subject to the
execution and delivery of the Stock Purchase Agreement by each of the parties
thereto and therefore this Agreement will be of no force and effect until the
Stock Purchase Agreement is executed and delivered by such parties. This
Agreement and the obligations of each Principal Shareholder pursuant to this
Agreement shall terminate upon the earliest of (a) six months from the date
hereof, (b) the Closing Date, (c) the date any material amendment of the Stock
Purchase Agreement without the prior written consent of such Principal
Shareholder, (d) the date of any termination of the Stock Purchase Agreement
pursuant to Section 8.1(a) or 8.1(c) of the Stock Purchase Agreement, or (e) the
date of any termination of the Stock Purchase Agreement by Parent pursuant to
Section 8.1(d) of the Stock Purchase Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
OF PRINCIPAL SHAREHOLDERS
     The Principal Shareholders severally, and not jointly, hereby represent and
warrant to the Purchaser as follows:
     SECTION 2.01 Authorization; Binding Agreement. Each Principal Shareholder
has all legal right, power, authority and capacity to execute and deliver this
Agreement, to perform his, her or its obligations hereunder, and to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by each Principal Shareholder and, assuming its due
authorization, execution and delivery by or on behalf of the Purchaser,
constitutes the legal, valid and binding obligations of each Principal
Shareholder, enforceable against such Principal Shareholder in accordance with
its terms, subject to the effect of any applicable bankruptcy, insolvency,
moratorium or similar law affecting creditors’ rights generally.
     SECTION 2.02 No Conflict; Required Filings and Consents.
     (a) The execution and delivery of this Agreement by each Principal
Shareholder do not, and the performance of this Agreement by each Principal
Shareholder will not, (i) conflict with or violate any material statute, law,
rule, regulation, order, judgment or decree applicable to such Principal
Shareholder or by which such Principal Shareholder or any of such Principal
Shareholder’s material properties or assets is bound or affected, (ii) conflict
with or violate the organizational documents of such Principal Shareholder who
is not an individual person, or (iii) result in or constitute (with or without
notice or lapse of time or both) any breach of or default under, or give to
another party any right of termination, amendment, acceleration or cancellation
of, or result in the creation of any lien or encumbrance or restriction on any
of the

A-3



--------------------------------------------------------------------------------



 



material property or assets of such Principal Shareholder pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which such Principal Shareholder
is a party or by which such Principal Shareholder or any of such Principal
Shareholder’s material properties or assets is bound or affected. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which any Principal Shareholder is a trustee whose further consent is
required for the execution and delivery of this Agreement or the consummation by
such Principal Shareholder of the transactions contemplated by this Agreement.
     (b) The execution and delivery of this Agreement by each Principal
Shareholder do not, and the performance of this Agreement by each Principal
Shareholder will not, require any material consent, approval, order, permit or
governmental authorization or permit of, or filing with or notification to, any
third party or any governmental, regulatory or administrative authority, agency
or commission, domestic or foreign. No Principal Shareholder has any
understanding in effect with respect to the voting or transfer of any of such
Principal Shareholder’s Shares. No Principal Shareholder has received or will
receive any payment or compensation in any way, directly or indirectly, by A.L.
Industrier or Wangs Fabrik to induce such Principal Shareholder to enter into
this Agreement or the Stock Purchase Agreement, except payments pursuant to the
Stock Purchase Agreement and compensation received as a director, officer or
employee of A.L. Industrier or Wangs Fabrik in the ordinary course.
     SECTION 2.03 Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration or investigation pending or, to the knowledge of
each Principal Shareholder, threatened before any agency, administration, court
or tribunal, foreign or domestic, against such Principal Shareholder or any of
his, her or its respective material properties that would prevent, enjoin,
materially delay or impair such Principal Shareholder’s ability to consummate
the transactions contemplated by this Agreement. There is no judgment, decree or
order against such Principal Shareholder that would prevent, enjoin, alter or
materially delay any of the transactions contemplated by this Agreement, or
that, individually or in the aggregate, would have a material adverse effect on
such Principal Shareholder’s ability to consummate the transactions contemplated
by this Agreement.
     SECTION 2.04 Reliance. Each Principal Shareholder understands and
acknowledges that Purchaser is entering into the Stock Purchase Agreement in
reliance upon such Principal Shareholder’s execution, delivery and performance
of this Agreement.
     SECTION 2.05 Title to Shares. As of the date of this Agreement, each
Principal Shareholder is the sole record and beneficial owner of, or has a power
of attorney with respect to such Principal Shareholder’s Shares set forth
opposite such Principal Shareholder’s name on Exhibit A hereto. Each Principal
Shareholder’s Shares set forth opposite such Principal Shareholder’s name on
Exhibit A hereto, are all of the securities of A.L. Industrier owned, directly
or indirectly, of record or beneficially by such Principal Shareholder on the
date of this Agreement. Other than as set forth on Exhibit B hereto, (a) each
Principal Shareholder has good and marketable title to all of such shares, free
and clear of all liens, claims, options, proxies, voting agreements and security
interests and has the sole right to such Shares and there are no restrictions on
rights of disposition or other liens pertaining to such Shares, and (b) none of
the Shares is subject to any voting trust or other contract with respect to the
voting thereof, and no

A-4



--------------------------------------------------------------------------------



 



proxy, power of attorney or other authorization has been granted with respect to
any of such Shares.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
THE PURCHASER
     The Purchaser hereby represents and warrants to the Principal Shareholders
as follows:
          SECTION 3.01 Authorization; Binding Agreement. The Purchaser has all
legal right, power, authority and capacity to execute and deliver this Agreement
and to perform its obligations hereunder, and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by or on behalf of the Purchaser and, assuming its due authorization,
execution and delivery by or on behalf of the Principal Shareholders,
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, moratorium or similar law
affecting creditors’ rights generally.
          SECTION 3.02 No Conflict; Required Filings and Consents.
          (a) The execution and delivery of this Agreement by the Purchaser will
not, (i) conflict with or violate any material statute, law, rule, regulation,
order, judgment or decree applicable to the Purchaser or by which the Purchaser
or any of the Purchaser’s material properties or assets is bound or affected,
(ii) violate or conflict with the Certificate of Incorporation or Bylaws of the
Purchaser, or (iii) result in or constitute (with or without notice or lapse of
time or both) any breach of or default under, or give to another party any right
of termination, amendment, acceleration or cancellation of, or result in the
creation of any lien or encumbrance or restriction on any of the material
property or assets of the Purchaser pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Purchaser is a party or by which the
Purchaser or any of the Purchaser’s material properties or assets is bound or
affected.
          (b) The execution and delivery of this Agreement by the Purchaser do
not, and the performance of this Agreement by the Purchaser will not, require
any material consent, approval, order, permit or governmental, authorization or
permit of, or filing with or notification to, any third party or any
governmental, regulatory or administrative authority, agency or commission,
domestic or foreign.
ARTICLE IV
COVENANTS OF PRINCIPAL SHAREHOLDERS
          SECTION 4.01 Further Assurances. From time to time and without
additional consideration, the Principal Shareholder shall execute and deliver,
or cause to be executed and delivered, such additional transfers, assignments,
endorsements, consents and other instruments,

A-5



--------------------------------------------------------------------------------



 



and shall take such further actions, as the Purchaser may reasonably request for
the purpose of carrying out and furthering the intent of this Agreement.
ARTICLE V
GENERAL PROVISIONS
     SECTION 5.01 Entire Agreement; Amendments. This Agreement, the Stock
Purchase Agreement and the other agreements referred to herein and therein
constitute the entire agreement of the parties hereto and supersede all prior
agreements and undertakings, both written and oral, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended or
modified except in an instrument in writing signed by, or on behalf of, the
parties hereto.
     SECTION 5.02 Assignment. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, personal or legal representatives, heirs, distributees, devisees,
legatees, executors, administrators and permitted assigns; provided, that,
except as provided in Section 1.01 of this Agreement, any assignment, delegation
or attempted transfer of any rights, interests or obligations under this
Agreement by the Principal Shareholder without the prior written consent of the
Purchaser shall be void.
     SECTION 5.03 Enforcement of Agreement. Each Principal Shareholder
acknowledges and agrees that Purchaser could be damaged irreparably if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any breach of this Agreement by a Principal Shareholder
could not be adequately compensated by monetary damages. Accordingly, each
Principal Shareholder agrees that, subject to applicable law, (a) it will waive,
in any action for specific performance, the defense of adequacy of a remedy at
law, and (b) in addition to any other right or remedy to which Purchaser may be
entitled, at law or in equity, Purchaser will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
     SECTION 5.04 Fees and Expenses. Except as otherwise provided herein or in
the Stock Purchase Agreement, all costs and expenses (including, without
limitation, all fees and disbursements of counsel, accountants, investment
bankers, experts and consultants to a party) incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
     SECTION 5.05 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given if delivered by hand or by a reputable
international overnight delivery service, or sent via facsimile, with
confirmation of receipt, to the parties at the following address or at such
other address for a party as shall be specified by notice hereunder:

A-6



--------------------------------------------------------------------------------



 



if to the Principal Shareholders, to:
AS Swekk
c/o Alpharma AS, att: E .W Sissener
P. O. Box 158 Skøyen, 0212 Oslo, NORWAY
Telephone: +47 22 52 91 13
Facsimile: +47 22 52 39 61
Bluebird Invest I AS
c/o Munthe
Stjerneveien 44, 0779 Oslo, NORWAY
EWS-Stiftelsen
c/o Alpharma AS, att: E .W Sissener
Harbitzalleen 3, 0275 Oslo, NORWAY
Einar Andreas Sissener
Mo Terrasse 4, 3215 Sandefjord, NORWAY
Einar Wilhelm Sissener
c/o Alpharma AS
P.O. Box 158 Skøyen, 0212 Oslo,
NORWAY
Annicken Sissener
c/o Einar A. Sissener, Mo Terrasse 4, 3215
Sandefjord, NORWAY
Henriette Sissener
c/o Einar A. Sissener, Mo Terrasse 4, 3215
Sandefjord, NORWAY
with a copy to(which shall not constitute notice hereunder):
Wiersholm, Mellbye & Bech advokatfirma as
P.O. Box 1400 Vika, 0115 Oslo, NORWAY
Telephone: +47 21 02 10 00
Facsimile: +47 21 02 10 01
Attention: Ståle Gjengset, Advokat

A-7



--------------------------------------------------------------------------------



 



if to the Purchaser, to:
Alpharma Inc.
One Executive Drive
Fort Lee, New Jersey 07024
Facsimile: (201) 592-1481
Attention: Secretary
with a copy to (which shall not constitute notice hereunder):
Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile: (212) 751-4864
Attention: Charles M. Nathan, Esq.
Any such notice shall be deemed to have been given (a) upon actual delivery, if
delivered by hand, (b) on the next Business Day following deposit of such
notice, properly addressed with carriage prepaid, with a reputable international
overnight delivery service or on the second Business day if such delivery is to
a foreign address or (d) upon sending such notice, if sent via facsimile, with
confirmation of receipt.
     SECTION 5.06 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     SECTION 5.07 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner.
     SECTION 5.08 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the country of Norway applicable to
contracts executed in and to be performed in that country without regard to any
conflicts of laws. In any dispute arising out of or relating to this Agreement
or any of the transactions contemplated by this Agreement each of the parties
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the Oslo District Court.
     SECTION 5.09 No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

A-8



--------------------------------------------------------------------------------



 



     SECTION 5.10 Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     SECTION 5.11 Survival. The representations, warranties and agreement of the
parties contained in this Agreement shall not survive the termination of this
Agreement; provided, that no such termination shall relieve any party hereto
from any liability from an intentional breach of this Agreement prior to the
date of termination.
[Remainder of page intentionally left blank]

A-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first written above.

                  ALPHARMA INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                          Einar W. Sissener on behalf of AS Swekk
     
 
                          Einar W. Sissener on behalf of Bluebird Invest I AS
     
 
                          Einar W. Sissener on beha lf of EWS-Stiftelsen
     
 
                          Einar W. Sissener on behalf of Einar Andreas
        Sissener
     
 
                          Einar W. Sissener
     
 
           

 



--------------------------------------------------------------------------------



 



                            Einar W. Sissener on behalf of Anders Jahres
        Humanitære Stiftelse
     
 
                          Einar W. Sissener on behalf of Annicken Sissener
     
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SHARES OWNED

                                                              Shares Issuable  
                  Total Number of   upon Exercise of Name of Principal
Shareholder   A Shares   B Shares   Shares   Options, etc.
AS Swekk
    2,189,660       1,227,606       3,417,266       0  
Bluebird Invest I AS
    1,500,000       750,000       2,250,000       0  
EWS Stiftelsen
    819,000       409,500       1,228,500       0  
Einar Andreas Sissener
    324,000       162,000       486,000       0  
Einar Wilhelm Sissener
    387,360       50,724       438,084       0  
Annicken Sissener
    78,000       39,000       117,000       0  
Henriette Sissener
    78,000       39,000       117,000       0  
Total
    5,376,020       2,677,830       8,053,850       0  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTAIN DEFINED TERMS
     As used in this Agreement and the Exhibits hereto, the following terms have
the indicated meanings:
     “Affiliate” with respect to any Person, means any other Person Controlling,
Controlled by or under common Control with such first Person; provided, however,
for purposes of this Agreement (i) the Seller Parties and their respective
Subsidiaries (other than the Purchaser’s Subsidiaries), shareholders and
equityholders shall not be deemed to be “Affiliates” of the Purchaser, and (ii)
the Purchaser and its Subsidiaries shall not be deemed to be “Affiliates” of the
Seller Parties.
     “Business Day” means any day other than Saturday, Sunday and a day on which
banks are required or permitted to close in New York, New York.
     “Commission” means the United States Securities and Exchange Commission.
     “Contract” means any mortgage, indenture, lease, license, contract,
agreement, instrument, bond, note, debenture or franchise.
     “Control” means the ability to direct or cause the direction (whether
through the ownership of voting securities, by contract or otherwise), directly
or indirectly, of the management and policies of a Person or to control (whether
affirmatively or negatively and whether through the ownership of voting
securities, by contract or otherwise) the decision of such Person to engage in
the particular conduct at issue.
     “Controlled Affiliate” with respect to any Person means any Affiliate of
such Person that such Person Controls.
     “Law” means any statute, law, ordinance, rule, regulation, registration,
permit, order, license, decree or judgment, including any of the foregoing as
they relate to taxes.
     “Lien” means any mortgage, pledge, lien, encumbrance, charge, or other
security interest.
     “Person” means any individual, corporation, company, limited liability
company, partnership, joint venture, Governmental Entity, business association
or other entity.
     “Requisite Shareholder Approval” shall mean the amendment to the Bylaws of
A.L. Industrier or Wangs Fabrik, as applicable, in the forms attached hereto as
Exhibit E and Exhibit F, respectively, the adoption of this Agreement and the
approval of the transactions contemplated hereby by at least two thirds (2/3rds)
of both the votes cast and the share capital represented at the contemplated
general meetings of each Seller Party.
     “Subsidiary” means, with respect to any Person (a) a corporation a majority
in voting power of whose capital stock with voting power, under ordinary
circumstances, to elect directors is at the time, directly or indirectly, owned
by such Person, by a Subsidiary of such Person, or by

B-1



--------------------------------------------------------------------------------



 



such Person and one or more Subsidiaries of such Person, whether or not such
power is subject to a voting agreement or similar restriction, (b) a partnership
or limited liability company in which such Person or a Subsidiary of such Person
is, at the date of determination, (i) in the case of a partnership, a general
partner of such partnership with the power affirmatively to direct the policies
and management of such partnership or (ii) in the case of a limited liability
company, the managing member or, in the absence of a managing member, a member
with the power affirmatively to direct the policies and management of such
limited liability company, or (c) any other Person (other than a corporation) in
which such Person, a Subsidiary of such Person or such Person and one or more
Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof, has (i) the power to elect or direct the election of a
majority of the members of the governing body of such Person, whether or not
such power is subject to a voting agreement or similar restriction or (ii) in
the absence of such a governing body, at least a majority ownership interest.

                    TERM   SECTION
Adjustment Amount
  7.1 (a)
Agreement
  Preamble
Alternate Transaction
  4.1 (a)
A.L. Industrier
  Preamble
Authorized Agent
  10.13
Board of Directors
  3.2
Charter Documents
  2.4 (a)
Change in Control
  7.1 (d)
Class A Common Stock
  7.1 (a)
Class A Stockholder
  9.1 (a)
Closing
  1.3 (a)
Closing Date
  1.3 (a)
Confidential Information
  5.2 (b)
Contract Consent
  2.4 (a)
Disclosing Party
  5.2
Exchange Act
  2.4 (b)
Governmental Entity
  2.4 (b)
Indemnified Party
  9.1 (a)
Initial Shareholder Meeting
  5.1 (a)
Losses
  9.1 (a)
Order
  6.1 (a)
Outside Date
  8.1 (d)
Parties
  Preamble
Per Share Price
  1.2
Purchase Price
  1.2
Purchasers
  Preamble
Purchaser Material Adverse Effect
  3.1
Receiving Party
  5.2
Released Party
  8.5
Releasing Party
  8.5
Representatives
  5.2

B-2



--------------------------------------------------------------------------------



 



     
TERM
  SECTION
Seller Material Adverse Effect
  2.1
Seller Parties
  Preamble
Shares
  Recitals
Wangs Fabrik
  Preamble

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF A.L. INDUSTRIER A.S. SHAREHOLDER NOTICE

 



--------------------------------------------------------------------------------



 



English Translation
To the shareholders of A.L. Industrier ASA
Oslo, __ December 2006
SUMMONS TO EXTRAORDINARY SHAREHOLDERS’ MEETING
You are hereby summoned to extraordinary shareholders’ meeting in A.L.
Industrier ASA, on ___ December 2006 at ___ hours at Harbitzalléen 3, Skøyen,
Oslo.
Agenda:

1.   FORMALITIES   1.1   Opening of the shareholders’ meeting by Einar W.
Sissener, Chairman of the Board of Directors   1.2   Aproval of the summons and
the agenda   1.3   Election of person to chair the meeting and person to co-sign
the minutes   2.   AGREEMENT WITH ALPHARMA INC REGARDING SALE OF CLASS B SHARES
IN ALPHARMA INC

The Board of Directors has, together with the Board of Directors of AS Wangs
Fabrik, negotiated an agreement (the “Agreement”) with the Board of Directors in
Alpharma Inc. regarding the sale of AS Wangs Fabrik’s class B shares in Alpharma
Inc. to Alpharma Inc. or one or more of Alpharma Inc’s subsidiaries (the
“Transaction”).
It is a condition for entering into the Agreement that shareholders having
minimum 2/3 both of the votes cast and of the share capital represented in the
in the contemplated extraordinary shareholders’ meeting in A.L. Industrier ASA,
approve entering into the Agreement and the implementation of all actions
required to carry out the Transaction.
The Board of Directors will therefore submit the Agreement before the
shareholders’ meeting with a motion to approve entering into the Agreement and
implementation of the Transaction, and suggests that the shareholders’ meeting
adopts the following resolution:
“The shareholders’ meeting approves agreement dated [.] between Alpharma Inc and
A.L. Industrier ASA and AS Wangs Fabrik regarding the latter’s sale of all its
class B shares in Alpharma Inc. and the implementation of all actions necessary
to carry out the Transaction.”

3.   AMENDMENT OF THE ARTICLES OF ASSOCIATION

The Board of Directors at the same time suggests that the shareholders’ meeting
amends the articles of association section 2 to have the following wording:
“The corporate purpose of the company is to conduct active and passive
investment activities and other activities related thereto.”
***
Referring to section 7 of the articles of association, we request that those of
the shareholders who wish to meet in person or by power of attorney, use the
enclosed attendance notice/power of attorney and submit this to the company
represented by DnB NOR ASA, Verdipapirservice, Stranden 21, 0021 Oslo,
alternatively by telefax no XX XX XX XX, or electronically by Investor services,
at the latest [.] hours, [.]day [DATE] 2006.
Oslo __ December 2006
For the Board of Directors of A.L. Industrier ASA
 
Einar W. Sissener
Chairman of the Board

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF AS WANGS FABRIK SHAREHOLDER NOTICE

 



--------------------------------------------------------------------------------



 



English Translation
To the shareholder of AS Wangs Fabrik
Oslo, __ December 2006
SUMMONS TO EXTRAORDINARY SHAREHOLDERS’ MEETING
You are hereby summoned to extraordinary shareholders’ meeting in AS Wangs
Fabrik, on ___ December 2006 at ___ hours at Harbitzalléen 3, Skøyen, Oslo.
Agenda:

1.   FORMALITIES   1.1   Opening of the shareholders’ meeting by Einar W.
Sissener, Chairman of the Board of Directors   1.2   Approval of the summons and
the agenda   1.3   Election of person to chair the meeting and person to co-sign
the minutes   2.   AGREEMENT WITH ALPHARMA INC REGARDING SALE OF CLASS B SHARES
IN ALPHARMA INC

The Board of Directors has, together with the Board of Directors of A.L.
Industrier ASA, negotiated an agreement (the “Agreement”) with the Board of
Directors in Alpharma Inc. regarding the sale of AS Wangs Fabrik’s class B
shares in Alpharma Inc. to Alpharma Inc. or one or more of Alpharma Inc’s
subsidiaries (the “Transaction”).
It is a condition for entering into the Agreement that shareholders having
minimum 2/3 both of the votes cast and of the share capital represented in the
contemplated extraordinary shareholders’ meeting in AS Wangs Fabrik approve
entering into the Agreement and the implementation of all actions required to
carry out the Transaction.
The Board of Directors will therefore submit the Agreement before the
shareholders’ meeting with a motion to approve entering into the Agreement and
implementation of the Transaction, and suggests that the shareholders’ meeting
adopts the following resolution:
“The shareholders’ meeting approves agreement dated [.] between Alpharma Inc and
A.L. Industrier ASA and AS Wangs Fabrik regarding the latter’s sale of all its
class B shares in Alpharma Inc. and the implementation of all actions necessary
to carry out the Transaction.”

3.   AMENDMENT OF THE ARTICLES OF ASSOCIATION

The Board of Directors at the same time suggests that the shareholders’ meeting
amends the articles of association section 1, 2nd paragraph to have the
following wording:
“The corporate purpose of the company is to conduct active and passive
investment activities and other activities related thereto.”
***
Oslo, __ December, 2006
for the Board of Directors of AS Wangs Fabrik
 
Einar W. Sissener
chairman

 



--------------------------------------------------------------------------------



 



EXHIBIT E
A.L. INDUSTRIER A.S. BYLAW AMENDMENT

 



--------------------------------------------------------------------------------



 



English Translation
ARTICLES OF ASSOCIATION
A.L. INDUSTRIER ASA
(as amended [.] 2006)
§ 1
A.L. Industrier ASA is a public limited liability company with registered office
in the municipality of Oslo.
§ 2
The corporate purpose of the company is to conduct active and passive investment
activities and other activities related thereto.
§ 3
The share capital of the company is NOK 17,354,925 divided on 17,354,925 shares
each of nominal value NOK 1.00 divided on 11,569,950 class A shares with voting
rights and a total nominal value of NOK 11,569,950 and 5,784,975 class B shares
without voting rights and a total nominal value of NOK 5,784,975. The shares
shall be registered in the Norwegian Central Securities Depository.
§ 4
Acquisition of shares is subject to consent from the board of directors. Such
consent can only be refused when there is justifiable basis.
§ 5
The company’s board of directors shall have minimum three and maximum five
directors elected by the shareholders or as decided by the shareholders’
meeting, plus any employee representative pursuant to the at any time prevailing
legislation.
Powers to sign for the company are held by the chairman of the board and one
director jointly, or by two directors jointly, of which one director shall be
elected by the shareholders.
§ 6
In the ordinary shareholders’ meeting the following matters shall be considered
and resolved:

  1.   Adoption of the result accounts and balance     2.   Allocation of annual
profit or coverage of deficit pursuant to the adopted balance and any payment of
dividend     3.   Adoption of group result accounts and group balance     4.  
Other matters pertaining to the shareholders’ meeting pursuant to law or the
articles of association

§ 7
Shareholders who wish to participate (or be represented by power of attorney) in
the shareholders’ meeting must give notice at the latest two business days
before the shareholders’ meeting is held.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
AS WANGS FABRIK BYLAW AMENDMENT

 



--------------------------------------------------------------------------------



 



English Translation
ARTICLES OF ASSOCIATION
AS WANGS FABRIK
(as adopted at incorporation on 19.09.1941, last amended [.] 2006)
§ 1
AS Wangs Fabrik is a limited liability company with registered office in Oslo.
The corporate purpose of the company is to conduct active and passive investment
activities and other activities related thereto.
§ 2
The company’s share capital is NOK 1,852,000 divided on 18,520 shares each of
nominal value NOK 100, fully paid and payable to bearer.
§ 3
Transfer of shares is subject to the consent of the board of directors.
Not granting such consent must be based on the interests of the company.
§ 4
The board of directors shall have maximum 6 directors elected by the
shareholders’ meeting. The board appoints its chairman, who shall have a casting
vote in the event of a voting tie.
Powers to sign for the company are held by two directors jointly. The board of
directors may grant proxy.
§ 5
The shareholders’ meeting shall appoint a managing director, whose dispositions
shall be binding for the company.
§ 6
The ordinary shareholders’ meeting shall consider:

  1.   Adoption of result accounts and balance.     2.   Allocation of profits
or coverage of deficit pursuant to the adopted balance, and payment of dividend.
    3.   Election of board of directors     4.   Other matters pertaining to the
shareholders’ meeting pursuant to law or the articles of association

 